DETAILED ACTION
This office action is in response to the communication received on 06/23/2021 concerning application no. 16/316,447 filed on 01/09/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive. While applicant is correct regarding the dependent claims that further limit the scope of an allowable claim in a related OEE application, applicant’s cancellation of several limitations in claim 33 and addition of other limitations (including “selectively attach” the registration frame) are seen to alter the scope of claim 33 such that it no longer sufficiently corresponds to allowed claim 11 of the OEE application.  The appended notice will be updated accordingly.

Patent Prosecution Highway Cases
Per the decision reached on 09/09/2019 regarding the petition filed 08/09/2019, the instant application has been made special under the provisions of the Patent Prosecution Highway (PPH) program.  Applicant is encouraged to review supporting material for cases made 
Applicant is reminded that any claims presently in the instant application or amendments made during prosecution of the instant application must sufficiently correspond to the claims allowed by the office of earlier examination.  A US claim will be considered to sufficiently correspond with claims allowed by the office of earlier examination if the US claims are of the same or similar scope, or the US claims are narrower in scope than the allowed claims.  The additional limitation that makes the US claims narrower in scope than the allowed claims must be presented in dependent form.  Amendments which incorporate prior dependent claims into an independent claim are permissible to place an application in condition for allowance.   Any amendments must be accompanied by a certification statement per section IV, paragraph III on page 4 of the notice published on the patent prosecution highway website (https://www.uspto.gov/sites/default/files/documents/global-ip5.pdf).  If the certification statement is omitted, the amendment will not be entered and will be treated as a non-responsive reply.

Claim Amendments Received June 23, 2021
Consistent with paragraph 4, above, a certification statement is required for any amendments to the claims in an application participating in the patent prosecution highway program.  While a certification statement was filed with the amendment received 06/23/2021 purporting to identify claim 11 in the OEE application, published as EP 3 454 770, to which 
The PPH program requires amendments “sufficiently correspond” to the claims of the OEE application.  In the amendment filed 06/23/2021, applicant cancelled more than 32% (based on word count) of the original claim language for claim 33 and added additional claim language. For example, applicant canceled “for conducting medical navigation, the system” from the preamble of the claim and canceled “a plurality of attachment parts for selectively attaching the tracking frame directly or indirectly with the registration frame” along with “wherein the tracking marker array and the tracking frame connector are provided as separate connected pieces” from the body of the claim.  Applicant added limitations directed to the tracking frame connector comprising “a tracking frame” image marker as well as addition language specifying the selective connection of the tracking frame with the registration “frame at an attachment part of the registration frame.”  These extensive changes are seen to significantly alter the scope of the claim such that it no longer “sufficiently corresponds” to claim 11 as allowed by the OEE.

For ease of comparison, claims 11 – 13 from publication EP 3 454 770 (the later publication of application 17755074.6, the OEE application) are provided below:

11. A system (1) for conducting medical navigation, comprising:
a) a tracking frame (13) including a tracking marker array (2) comprising at least three optical markers (3) and a tracking frame connector (6) for connecting the tracking frame (13) with the registration frame (4), wherein an image marker (11) is provided in or on the tracking frame connector (6);
b) a registration frame (4), comprising:

at least three image markers (12) which are arranged in or on the registration frame (4);
a plurality of attachment parts (5) for attaching the tracking frame (13) directly or indirectly to the registration frame (4),characterized in that
the tracking marker array (2) and the tracking frame connector (6) are provided as separate connectable pieces.
12. The system (1) according to the preceding claim, wherein the attachment part (5) is constituted such that the tracking frame (13) is attachable to the registration frame (4) in a predetermined orientation relative to the registration frame (4).
13. The system (1) according claim 11, wherein at least three image markers (11) are provided in or on the tracking frame (13), and wherein the attachment part (5) is constituted such that the tracking frame (13) is attachable to the registration frame (4) in a not-predetermined orientation relative to the registration frame (4).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793